On Appellant’s Motion for Rehearing.
It will be remembered that the judgment below in this case was reversed and judgment here entered for appellant, on a former hearing. Appellant files a motion for rehearing, and cites a portion of the statement of facts, which says “that $300 would be a reasonable fee to be paid the attorneys for the Texas Life Insurance Company as attorneys’ fees for filing the interpleader in this case.” It will be noted that plaintiff in his original petition asked only for $150 as attorneys' fees for filing the bill of interpleader, and such amount is determined by the amount asked for in plaintiff’s petition, and not by the agreement of the attorneys. Therefore the motion of appellant for rehearing is overruled.
The costs of filing this application are adjudged against appellant.